 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Ronald Worthley,                                  No. CV-18-03924-PHX-GMS
10                  Plaintiff,                         ORDER
11   v.
12   Global Resourcing LLC, et al.,
13                  Defendants.
14
15          Pending before the Court is Defendant Christopher Rouen’s Motion to Dismiss
16   (Doc. 10), Defendant Global Resourcing LLC’s Motion to Set Aside Default Judgment
17   (Doc. 23), and Plaintiff’s Motion for Attorneys’ Fees (Doc. 19).
18                                       BACKGROUND
19          In November 2018, Plaintiff Ronald Worthley filed a complaint in this Court
20   alleging that Defendants Christopher Rouen and Global Resourcing LLC violated the Fair
21   Labor Standards Act (“FLSA”) by failing to pay his overtime wages. (Doc. 1, ¶ 1). Plaintiff
22   also alleges that Defendants failed to pay his wages in a timely manner, in violation of the
23   Arizona Wage Statute. (Id.).
24          Defendant Christopher Rouen then filed a pro se Motion to Dismiss. In that motion,
25   he argued that this Court lacks jurisdiction because Plaintiff did not allege an amount in
26   controversy that exceeds $75,000, the complaint does not differentiate between the
27   allegations against him individually and against the company, and the attorneys who are
28   representing Plaintiff are not licensed to practice law in Arizona. (Doc. 10).
 1          Because Defendant Rouen apparently only filed this motion to dismiss on his own
 2   behalf, Plaintiffs sought a default judgment against the corporate defendant. (Doc. 15).
 3   Defendant Rouen did not file a response. A few weeks later, this Court entered a default
 4   judgment against corporate defendant Global Resourcing LLC. (Doc. 17). More than a
 5   month later, Defendant’s attorney, Mr. Powers, entered an appearance with this Court and
 6   filed a Motion to Set Aside the Default Judgment. (Doc. 23). For the following reasons,
 7   the Court will deny individual Defendant’s Motion to Dismiss, and grant the Motion to Set
 8   Aside the Default Judgment.
 9                                         DISCUSSION
10   I.     Jurisdiction
11          Federal courts have federal question jurisdiction “when a federal question is
12   presented on the face of the plaintiff’s properly pleaded complaint.” Caterpillar Inc. v.
13   Williams, 519 U.S. 386, 392 (1987). Plaintiff’s Complaint alleges that “Defendants have
14   intentionally failed and/or refused to pay Plaintiff minimum wage according to the
15   provisions of the FLSA” and states that “[t]his Court has jurisdiction over the subject
16   matter and the parties hereto pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. § 1331.” (Doc.
17   1 at ¶¶ 36, 5). For each claim brought under the Fair Labor Standards Act, the Court has
18   jurisdiction. See 29 U.S.C. § 216(b). And for Plaintiff’s remaining state law claims, this
19   Court has supplemental jurisdiction under 28 U.S.C. § 1367(a). Plaintiff also sufficiently
20   differentiated between Mr. Rouen and Global Resourcing LLC. (See e.g. Doc. 1, ¶ 14).
21   Defendant’s motion to dismiss therefore lacks merit.1
22   II.    Relief from Default Judgment
23          “[J]udgment by default is a drastic step appropriate only in extreme circumstances;
24   a case should, whenever possible, be decided on the merits.” United States v. Signed
25   Personal Check No. 730, 615 F.3d 1085, 1089 (9th Cir. 2010). The three factors that a
26   1
       In his reply brief, Defendant Rouen makes new arguments in favor of dismissal including
     (1) there was no contractual relationship between him and the Plaintiff, and (2) there is no
27   employee-employer relationship in this case. (See Doc. 16 at 1–2). Because Defendant
     made these arguments for the first time in his reply, those arguments are waived and not
28   considered. See Bazuaye v. I.N.S., 79 F.3d 118, 120 (9th Cir.1996) (“Issues raised for the
     first time in the reply brief are waived.”).

                                                -2-
 1   district court should consider in deciding whether to vacate entry of default judgment are:
 2   (1) whether movant engaged in culpable conduct that lead to its default; (2) whether
 3   movant lacks a meritorious defense; and (3) whether reopening the default judgment would
 4   prejudice any other party. Franchise Holding II, LLC, v. Huntington Restaurants Group,
 5   Inc., 375 F.3d 922, 925, 926 (9th Cir. 2004).
 6             1. Culpability or Mere Negligence
 7             A Court may find that a Defendant is culpable “where there is no explanation of the
 8   default inconsistent with a devious, deliberate, willful, or bad faith failure to respond.” TCI
 9   Group Life Ins. Plan v. Knoebber, 244 F.3d 691, 698 (9th Cir. 2001). Defendant Rouen,
10   who is not an attorney, innocently believed that he was filling a motion to dismiss on behalf
11   of both him and Global Resourcing—or at least believed that by filing the motion to dismiss
12   he would toll the deadlines as to Global Resourcing. Following the judgment of default
13   against Global Resourcing, Defendant Rouen continued to engage in negotiations to settle
14   the case—which may explain the delay in moving for relief from default judgment.
15   Examining this course of events, the Court cannot conclude that the default must have
16   resulted from a “devious, deliberate, or bad faith failure to respond.” TCI Group, 244 F.3d
17   at 698.
18             2.    Meritorious Defense
19             “A defendant seeking to vacate a default judgment must present specific facts that
20   would constitute a defense. But the burden on a party seeking to vacate a default judgment
21   is not extraordinarily heavy.” See TCI Group, 244 F.3d at 700. “All that is necessary to
22   satisfy the meritorious defense requirement is to allege sufficient facts that, if true, would
23   constitute a defense: the question whether the factual allegation is true is not to be
24   determined by the court when it decides the motion to set aside the default.” Signed
25   Personal Check, 615 F.3d at 1094 (internal quotation marks and citations omitted).
26   Defendant Global Resourcing plausibly points to several potentially meritorious defenses,
27   including that the damages are potentially offset by the amount of money that Plaintiff
28   owes the Defendants from a personal loan, and that there are no relevant contracts between


                                                  -3-
 1   Plaintiff and Defendant. At this stage, those allegations are sufficient to state a potentially
 2   meritorious defense.
 3          3.      Prejudice
 4          Plaintiff will not suffer any prejudice outside of a slight delay in proceedings. This
 5   lawsuit is still in its earliest stages, and Plaintiff has only experienced a minor delay. As
 6   the Ninth Circuit has explained, “[t]o be prejudicial, the setting aside of a judgment must
 7   result in greater harm than simply delaying resolution of the case.” TCI Group, 244 F.3d
 8   at 701. The Court cannot conclude that Plaintiffs will suffer prejudice sufficient to justify
 9   denying the motion to set aside the default judgment.
10                                         CONCLUSION
11          Defendant’s Motion to Dismiss lacks merit. But because the Court cannot say that
12   Defendant Rouen acted culpably in causing the default, the Court will grant the Motion to
13   Set Aside Default Judgment.
14          IT IS THEREFORE ORDERED that Defendant Rouen’s Motion to Dismiss for
15   Lack of Jurisdiction (Doc. 10) is DENIED.
16          IT IS FURTHER ORDERED that Defendant Global Resourcing LLC’s Motion
17   to Set Aside Default Judgment (Doc. 23) is GRANTED. The Clerk of Court is directed to
18   reinstate Defendant Global Resourcing LLC and vacate the Entry of Default (Doc. 14).
19          IT IS FURTHER ORDERED directing the Defendants to file their answer on or
20   before April 24, 2019.
21          IT IS FURTHER ORDERED that the Court will separately issue a Rule 16
22   Scheduling Order.
23          IT IS FURTHER ORDERED that Plaintiff’s Motion for Attorneys’ Fees (Doc.
24   19) is moot.
25          Dated this 10th day of April, 2019.
26
27
28


                                                  -4-
